COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Veronica Young v. Leonard C. Patterson

Appellate case number:       01-19-00737-CV

Trial court case number:     1138604

Trial court:                 County Civil Court at Law No. 4 of Harris County

        Appellee, Leonard C. Patterson, has filed a motion for involuntary dismissal of this
appeal, primarily arguing the merits of the appeal. Appellee’s motion is defective because
it does not include a certificate of service or a certificate of conference. TEX. R. APP. P.
9.5(d), 10.1(a)(5). Moreover, the record on appeal has not yet been filed in this case and
appellee did not attach any evidence to support his motion. See TEX. R. APP. P. 10.2.
Finally, Texas Rule of Appellate Procedure 42.3 only authorizes the Court to grant a
motion for involuntary dismissal on the bases of want of jurisdiction, want of prosecution,
or failure to comply with a requirement of the rules, a court order, or a notice from the clerk
requiring a response or other action within a specified time. TEX. R. APP. P. 42.3.
Appellee’s motion does not raise any of these bases of involuntary dismissal. Accordingly,
we deny appellee’s motion.

       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually          Acting for the Court


Date: ___December 19, 2019___